 
 
I 
108th CONGRESS
2d Session
H. R. 5379 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. Stupak introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to limit the timing of issuance of H–2B visas during a fiscal year. 
 
 
1.Limitation on timing of issuance of H–2B visas during a fiscal year 
(a)In generalSection 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)) is amended by inserting before the period at the end the following: , and may not exceed one-third of such number during the first 4 months of any fiscal year and two-third of such number during the first 8 months of any fiscal year. 
(b)Effective dateThe amendment made by subsection (a) shall apply beginning with fiscal year 2005.  
 
